MEMORANDUM **
Hermilio Vencis Cardoso appeals his jury trial conviction for attempted illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cardoso contends that the district court erred by failing to instruct the jury that he must be found not guilty if the jury deter*627mines he had a reasonable mistaken belief about whether he had the consent of the Attorney General to re-enter the country. We review the denial of a requested jury instruction, based on an inadequate factual foundation, for an abuse of discretion. United States v. Wills, 88 F.3d 704, 715 (9th Cir.1996). Because there was insufficient evidence to sustain Cardoso’s “mistaken belief’ theory, the district court did not abuse its discretion when it denied Cardoso’s jury instruction request. See United States v. Jackson, 726 F.2d 1466, 1468 (9th Cir.1984).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.